                   Case 2:19-cv-01911-MJP Document 9-1 Filed 01/21/20 Page 1 of 2




 1                                                THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      THE POKÉMON COMPANY                         No. 2:19-cv-1911
10    INTERNATIONAL, INC., a Delaware
      corporation,                                [PROPOSED] ORDER GRANTING
11                                                PLAINTIFF’S EX PARTE MOTION FOR
                              Plaintiff,          ADDITIONAL DISCOVERY
12
               v.
13
      JOHN/JANE DOES 1–3,
14
                              Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

      [PROPOSED] ORDER
      (No. 2:19-cv-1911) – 1

     146437536.1
                   Case 2:19-cv-01911-MJP Document 9-1 Filed 01/21/20 Page 2 of 2




 1                                        [PROPOSED] ORDER
 2            Before the Court is Plaintiff The Pokémon Company International, Inc.’s (“TPCi”) Ex
 3   Parte Motion for Additional Discovery. Having considered TPCi’s Motion and all other
 4   pleadings and papers on file in this matter, this Court GRANTS the Motion. TPCi may serve
 5   subpoenas on Charter Communications Inc., Verizon Wireless, and Google before the Parties’
 6   Federal Rule of Civil Procedure 26(f) conference. TPCi may also serve follow-up subpoenas
 7   based on the information provided by Charter Communications Inc., Verizon Wireless, and
 8   Google that are necessary to identify the Doe defendants without seeking additional leave from
 9   the Court.
10            IT IS SO ORDERED.
11            Dated this ___ day of January, 2020.
12

13

14                                                       Marsha J. Pechman
                                                         United States District Judge
15

16

17
     Presented by,
18
     s/Holly M. Simpkins
19   Holly M. Simpkins, WSBA No. 33297
     Lauren W. Staniar, WSBA No. 48741
20   Jacob P. Dini, WSBA No. 54115
     Perkins Coie LLP
21   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
22   Telephone: 206.359.8000
     Facsimile: 206.359.9000
23   E-mail: hsimpkins@perkinscoie.com
     E-mail: lstaniar@perkinscoie.com
24   E-mail: jdini@perkinscoie.com

25   Attorneys for Plaintiff
     The Pokémon Company International, Inc.
26

      [PROPOSED] ORDER
       (No. 2:19-cv-1911) – 2

     146437536.1
